Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-12 were canceled.
Claims 1, 8, 13-14, 17, and 22 were amended. 
Claims 1-10 and 13-43 are pending. 
Claims 27-43 are withdrawn from further consideration.
Claims 1-10 and 13-26 are under consideration.

Withdrawn Rejections
Objections of Claims 1, 8, 11, 12, 13, 14, 17 and 22 are withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 


Maintain / New Rejections Necessitated by Claim Amendment 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 4, 7, 13 and 14 recite the limitation "the CD47-binding entity".  There is insufficient antecedent basis for this limitation in the claim. Claims 4, 7, 13 and 14 depend from claim 1, but claim 1 does not recite “a CD47-binding entity”. Claims 5-6 depends from claim 4 and therefore claims 5-6 also contain this claim limitation.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claims 4-6 depend from claim 1. While claim 1 recites “SIRPα ectodomain” which is not antibody as CD47-binding entity, claims 4-6 recite “the CD47-binding entity 
Claim 7 depends from claim 1. While claim 1 recites only “SIRPα ectodomain” as CD47-binding entity, claim 7 recites “SIRPα ectodomain or a functional derivative thereof”. Therefore the claim scope of claim 7 is broader than claim 1 because claim 7 encompasses “derivative” in addition to “SIRPα ectodomain”. Thus claim 7 fails to further limit the claim which it depends from.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
8 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent 
Claim Analysis

Regarding claims 1-10 and 13-26, the instant specification disclosed only SIRPα-Fc fusion protein (examples 1-4). However, only one species fusion protein (i.e., SIRPα-Fc) disclosed by instant specification does not teach the broadly claimed genus as claimed in instant claims. Furthermore, SIRPα-Fc fusion protein disclosed by instant specification, now due to amendment of claim 1, is not even encompassed by the genus of fusion protein comprising SIRPα ectodomain and Fc receptor-binding entity, wherein the Fc receptor-binding entity comprises a monoclonal antibody or a scFv that binds an Fc receptor. Therefore, the only one fusion protein SIRPα-Fc disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus.
Moreover, instant claims recite antibody but do not define specific sequences for 6 CDRs required for specific binding to Fc receptor. A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies defined only by functional activity or by a partial structure (e.g. Fc receptor-binding function and mere recitation of “antibody” without defining specific sequences for all six CDRs for heavy and light chain variable regions). The variation encompassed by the present claims is large and the specification does not establish that the only one species fusion protein (i.e., SIRPα-Fc fusion protein) disclosed by instant specification is representative of the claimed genus.  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive. Applicant argued that the claims were rejected under written description for the breadth of their scope, although the presently submitted claims are focused on secretable fusion proteins that comprises the SIRPα ectodomain and a monoclonal antibody that binds an Fc receptor or a scFv that binds an Fc receptor. Such a specific fusion protein is not too broadly described and is commensurate with the composition utilized in the working examples. However, as discussed above, the fusion protein SIRPα-Fc disclosed by instant specification does not comprise a monoclonal antibody or a scFv that binds an Fc receptor because Fc portion of the fusion protein is not “monoclonal antibody” or “scFv”. Therefore, the single fusion protein disclosed by the instant specification cannot be representative of the genus of fusion protein claimed in instant claims. Furthermore, on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody that binds to that antigen.  In this case, it is submitted that the rejection is supported by this recent guidance as binding to a well-characterized antigen is not sufficient written description of an antibody to that antigen because one could not envision the structure of other antibodies that bind the fully characterized antigen. Therefore, reciting an antibody that binds to a well-characterized antigen is insufficient to describe the genus of antibodies as any species of antibody that binds to an antigen is not representative of other antibodies that bind that antigen as the structure of one antibody that binds an antigen is not representative of the structure of antibodies in general that bind that antigen. Thus mere recitation of “a monoclonal antibody or scFv that binds an Fc receptor” in instant claim 1 is insufficient for the requirement of written description.  
                

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2016/0186150 (hereinafter PGPub '150).
OR third wherein-clause”. Because of the conjunction “or” among wherein-clauses, claim 1 is broadly, but reasonably interpreted as encompassing “A composition comprising a polynucleotide encoding: a) a SIRPα ectodomain; and b) an Fc receptor-binding entity, first wherein-clause” with the second wherein-clause, and the third wherein-clause being optional.
Regarding claims 1, 7 and 15-17, PGPub '150 teaches SIRPα constructs, which refer to a polypeptide comprising a SIRPα polypeptide attached to, e.g., a blocking peptide, an Fc domain monomer (paragraph 005). PGPub '150 teaches that an Fc domain monomer or a fragment of an Fc domain fused to a SIRPα variant to increase serum half-life of the SIRPα variant may include a dimer of two Fc domain monomers or an Fc domain monomer, provided that the Fc domain monomer can bind to the Fc receptor (paragraph 154). PGPub '150 teaches that SIRPα variant constructs can be produced by the cells of a subject, e.g., in the context of therapy, by administering a vector (e.g., a retroviral vector, adenoviral vector, poxviral vector, adeno-associated viral vector, and alphaviral vector) containing a nucleic acid molecule encoding the SIRPα variant construct (paragraph 176). The vector, once inside a cell of the subject will promote expression of the SIRPα variant construct, which is then secreted from the cell (paragraph 176). PGPub '150 teaches extracellular domain of SIRPα (same as “ectodomain” of instant claims; paragraph 056). 

Regarding claim 3, PGPub '150 teaches that the protein constructs are designed to carry a 6X histidine affinity tag (paragraph 192).
Regarding claim 8, PGPub '150 teaches that Fc domain monomer can be any immunoglobulin antibody isotype, including IgG, IgE, IgM, IgA or IgD (paragraph 072).
Regarding claims 9 and 10, PGPub '150 teaches that Fc domain monomer can be an IgG sybtype (e.g., IgG1, IgG2a, IgG2b, IgG3 or IgG4) (paragraph 072).
Regarding claims 16, 18 and 19, PGPub '150 teaches that pharmaceutical composition of the invention may contain nucleic acid molecules encoding one or more SIRPα variant constructs of the invention (e.g., in a vector, such as a viral vector) (paragraph 177). PGPub '150 teaches that the pharmaceutical composition of the invention may also be prepared in other drug delivery systems such as liposomes, and nanoparticles (paragraph 179). 



Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2018/0250395 (hereinafter PGPub '395).
Regarding claim 1, claim 1 recites “A composition comprising a polynucleotide encoding: a) a SIRPα ectodomain; and b) an Fc receptor-binding entity, first wherein-clause, second wherein-clause, OR third wherein-clause”. Because of the conjunction 
Regarding claims 1, 4 and 6, PGPub '395 teaches monoclonal antibodies that specifically bind to CD47 (abstract). An antibody comprises Fc region which binds Fc receptor. PGPub '395 teaches that the monoclonal antibodies are secreted (paragraph 096). PGPub '395 teaches polynucleotide encoding the described antibodies (paragraph 013). 
Regarding claim 5, PGPub '395 teaches that antibodies include monoclonal, single chain, and scFv (paragraph 057).



Claim(s) 1, 2, 4, 6-10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2016/0177276 (hereinafter PGPub '276).
Regarding claim 1, claim 1 recites “A composition comprising a polynucleotide encoding: a) a SIRPα ectodomain; and b) an Fc receptor-binding entity, first wherein-clause, second wherein-clause, OR third wherein-clause”. Because of the conjunction “or” among wherein-clauses, claim 1 can be interpreted as “A composition comprising a polynucleotide encoding: a) a SIRPα ectodomain; and b) an Fc receptor-binding entity, first wherein-clause”.

Regarding claims 4, 6 and 10, PGPub '276 teaches anti-CD47 B6H12 monoclonal antibody (chimeric B6H12-human lgG4) (paragraph 178).
Regarding claims 8-9, PGPub '276 teaches that Fc is human IgG1 (paragraph 079 and 080).
Regarding claims 13-14, PGPub '276 teaches that SIRPα is fused to N-terminus of Fc or SIRPα is fused to C-terminus of Fc (figure 1C). Therefore, in a 5’ to 3’ orientation of the polynucleotide, the CD47-binding entity (SIRPα in this case) is in a 5’ position upstream of the Fc receptor-binding entity or the CD47-binding entity (SIRPα in this case) is in a 3’ position downstream of the Fc receptor-binding entity.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argued that presently submitted claim 1 incorporates the subject matter of claims 11 and 12 that are not rejected. However, as discussed above, because of the conjunction “or” among wherein-clauses, claim 1 can be interpreted as “A composition comprising a polynucleotide encoding: a) a SIRPα ectodomain; and b) an Fc receptor-


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0186150 (hereinafter PGPub '150) in view of US patent No. 5837243A (hereinafter patent ‘243), and Weiskopf et al (Science (2013) vol. 341, Issue 6141, 88-91).

However, PGPub '150 does not teach that Fc receptor binding entity comprises a monoclonal antibody or a scFv that binds an Fc receptor.
Regarding claim 1, patent ‘243 teaches anti-FcγRI monoclonal antibodies M22, M32.2 and 197 (column 12). Patent ‘243 teaches a humanized FcγRI antibody H22 (column 3). Patent ‘243 teaches an expression construct encoding a single chain antibody having one binding specificity for an FcγRI (column 5 and Figure 37). 
Weiskopf et al teaches that high-affinity SIRPα monomers potently antagonized CD47 on cancer cells but did not induce macrophage phagocytosis on their own. Instead, they exhibited remarkable synergy with all tumor-specific monoclonal antibodies tested by increasing phagocytosis in vitro and enhancing antitumor responses in vivo (abstract). In other words, not only CD47 blocking but also opsonization are important for the therapeutic effect.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of PGPub '150, patent ‘243 and Weiskopf et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would combine SIRPα portion of the fusion protein taught by PGPub '150 and the antibody that binds an Fc receptor taught by patent ‘243 in order to arrive at instant invention because Weiskopf et al teaches that both CD47 blocking and opsonization are important for the therapeutic effect. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed on 31 June 2021 have been fully considered but they are not persuasive. 
Applicant argued that Weiskopf instructs the skilled artisan to employ SIRPα variants as separate entities with antibodies that bind tumor antigens (trastuzumab, cetuximab; p. 90), as opposed to fusions as with the presently claimed invention and US 2016/0186150, and certainly not with antibodies that bind the Fc receptor. Although U.S. Patent No. 5837243 was known at the time of filing of US 2016/0186150, the inventors chose to exclude this option from their disclosure despite the fact that paragraph [0154] of US 2016/0186150 teaches use of entities that bind the Fc receptor. Instead, when US 2016/0186150 teaches fusions of SIRPα with antibodies, it is in the context of antibodies directed against tumor antigens (see at least the Abstract, paragraph [0005] and paragraph [0015]), including with antibodies utilized specifically in Weiskopf (cetuximab and trastuzumab). At best, the skilled artisan would be motivated by the present combination of references to utilize SIRPα with antibodies that target tumor antigens instead of antibodies that target the Fc receptor.
.

Conclusion
	No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643      

/Brad Duffy/Primary Examiner, Art Unit 1643